NO. 07-02-0348-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

JULY 22, 2004
______________________________


PATRICK EUGENE NASH, 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

NO. B14446-0205; HON. JACK R. MILLER, PRESIDING
_________________________________

On Motion for Rehearing
__________________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.
	Pending before the court are motions of Patrick Eugene Nash, appellant, for
rehearing and to supplement his appellate brief.  We overrule the motion for rehearing and
grant the "motion to supplement appellant's brief."
	Appellant contends, in his motion for rehearing, that his original brief was missing
a page and that we "specifically referred to this omission in [our] original opinion." 
Furthermore, he claims that the missing portion of his brief contained an argument that "the
scope of the search . . . exceeded that allowed by law."  However, in our Modified Opinion 
Per T.R.A.P. Rule 50 of the Texas Rules of Appellate Procedure issued on June 25, 2004,
we withdrew our original opinion and addressed the issue of whether the officer exceeded
the scope of the search by searching in appellant's sock.  In reviewing the issue, we found
that the trial court did not abuse its discretion in denying the motion to suppress.  Thus, in
our modified opinion, we addressed the issue of scope which is the same issue appellant
now contends we failed to review.
	Therefore, the motion for rehearing is overruled, and the motion to supplement the
brief is granted.

							Per Curiam
Do not publish.

t-align: center; line-height: 0.416667in; margin-bottom: 0.104167in">MEMORANDUM OPINION
          Appellant, Guadalupe Rosales, was convicted of two counts of sexual assault. 
Appellant was sentenced to 15 years confinement in the Institutional Division of the Texas
Department of Criminal Justice, with the sentences to run concurrently.  Appellant appeals
these convictions.  We affirm.
          Appellant’s attorney has filed an Anders brief and a motion to withdraw.  See Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967).  In support of her motion
to withdraw, counsel certifies that she has diligently reviewed the record and, in her
opinion, the record reflects no reversible error upon which an appeal can arguably be
predicated.  Id. at 744-45.  In compliance with High v. State, 573 S.W.2d 807, 813
(Tex.Crim.App.1978), counsel has candidly discussed why, under the controlling
authorities, there is no error in the trial court’s judgments.  Additionally, counsel has
certified that she has provided appellant a copy of the Anders brief and motion to withdraw
and appropriately advised appellant of his right to file a pro se response in this matter.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised
appellant of his right to file a pro se response.  Appellant has not filed a response.
          By her Anders brief, counsel raises grounds that could possibly support an appeal,
but concludes the appeal is frivolous.  We have made an independent review of the entire
record to determine whether there are any arguable grounds which might support an
appeal.  See Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988);
Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App. 2005).  We have found no such
arguable grounds and agree with counsel that the appeal is frivolous.
          Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s
judgments are affirmed.
 
                                                                           Mackey K. Hancock
                                                                                     Justice


Do not publish.